Filed 12/24/20 P. v. Peternell CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (El Dorado)
                                                            ----




 THE PEOPLE,                                                                                   C091018

                    Plaintiff and Respondent,                                   (Super. Ct. No. S15CRF0203)

           v.

 MICHAEL JOSEPH PETERNELL,

                    Defendant and Appellant.




         Appointed counsel for defendant Michael Joseph Peternell has asked this court to
conduct an independent review of the record to determine whether there are any arguable
issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error in
defendant’s favor, we affirm.
                                                  BACKGROUND
         Defendant appeals from his sentencing following the revocation of his probation
after a contested hearing.


                                                             1
       On January 4, 2016, defendant pleaded no contest to a single count of domestic
violence and admitted to being previously convicted of a domestic violence offense. In
exchange for his plea, the trial court granted defendant 60 months of formal probation.
       On September 17, 2018, the probation department filed a petition to revoke
defendant’s probation. The trial court reinstated defendant’s probation on March 18,
2019, but at that time imposed and stayed an upper-term sentence of five years in prison.
A few months later, the probation department filed another petition to revoke defendant’s
probation. On August 9, 2019, the court held a contested violation hearing and sustained
two of the four violations alleged in the petition. At defendant’s sentencing, held on
October 7, 2019, the court lifted the stay on the previously imposed prison sentence.
Defendant timely appealed.
                                      DISCUSSION
       Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court to review the record and determine whether
there are any arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.)
Defendant was advised by counsel of his right to file a supplemental brief within 30 days
from the date the opening brief was filed. More than 30 days have elapsed, and
defendant has not filed a supplemental brief. Our review of the record pursuant to Wende
has disclosed no arguable errors in defendant’s favor.




                                             2
                                  DISPOSITION
      The judgment is affirmed.




                                                 /s/
                                           Duarte, J.



We concur:



     /s/
Mauro, Acting P. J.




     /s/
Hoch, J.




                                       3